Citation Nr: 0433820	
Decision Date: 12/23/04    Archive Date: 12/29/04

DOCKET NO.  95-17 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an assignment of an initial rating in 
excess of 20 percent for a herniated nucleus pulposus with 
laminectomy, L4-L5.

2.  Entitlement to an assignment of an initial compensable 
rating for allergic rhinitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1973 to April 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1994 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Denver, Colorado.  Procedurally, the March 1994 rating 
decision reflected a grant of service connection and 
assignment of a noncompensable rating for the following three 
disabilities:  a herniated nucleus pulposus with sciatic nerve 
involvement, a fractured great right toe, and a mole, status 
post excision.   Three issues involving claims for service 
connection were determined not to be well grounded.  Those 
issues were service connection for migraine headaches, a 
breathing problem, and sinus allergy.  The veteran filed a 
Notice of Disagreement and substantive appeal as to all six 
issues.  The veteran testified at a local hearing in September 
1995.  At that time he indicated he wished to withdraw his 
claims for an initial compensable evaluation for a fractured 
great toe, post-excision residuals of a mole, and breathing 
problems.  (Transcript (T.) at p.1)  The veteran submitted a 
VA Form 21-4138 in May 1997, stating that he wished to 
withdraw his initial compensable evaluation claim for migraine 
headaches.  Consequently, assignment of an initial rating in 
excess of 20 percent for a herniated nucleus pulposus with 
laminectomy, L4-L5 and assignment of an initial compensable 
rating for allergic rhinitis are the only two issues remaining 
and properly before the Board.

The issue of entitlement to an assignment of an initial rating 
in excess of 20 percent for a herniated nucleus pulposus with 
laminectomy, L4-L5, addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The veteran has been adequately notified of all pertinent 
laws and regulations and of the evidence necessary to 
establish his claim for an initial compensable evaluation for 
allergic rhinitis; all reasonable development necessary for 
the disposition of the appeal of this claim has been 
completed.

2.  Prior to October 7, 1996, the veteran's service-connected 
allergic rhinitis was symptomatic and productive of slight 
edema and crusting in the nasal mucosa; the medical evidence 
does not show definite atrophy of intranasal structure, 
atrophic changes, moderate secretion, moderate or massive 
crusting, nasal blockage, ozena, or marked ozena with anosmia.

3.  Since October 7, 1996, the veteran's service-connected 
allergic rhinitis was symptomatic and productive of tenderness 
and nasal congestion; the medical evidence does not show 
definite atrophy of intranasal structure, atrophic changes, 
moderate secretion, moderate or massive crusting, nasal 
blockage, ozena, marked ozena with anosmia, greater than 50 
percent obstruction of nasal passage on both sides or complete 
obstruction on one side, or with polyps.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for 
allergic rhinitis have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 
4.3, 4.6, 4.7, 4.97, Diagnostic Code 6501 (prior to October 7, 
1996); Diagnostic Code 6522 (2004).  






REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

Initially, the Board notes that the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA) on November 
9, 2000.  See Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  The new legislation provides for, among other things, 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to implement the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (August 29, 
2001), codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  These regulations state that the provisions 
merely implement the VCAA and do not provide any additional 
rights.  66 Fed. Reg. at 45,629.  Accordingly, in general 
where the record demonstrates that the statutory mandates have 
been satisfied, the regulatory provisions likewise are 
satisfied.

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete a 
claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. 
§ 3.159(b) (2004).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2004).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2004).  

The appellant filed his claim prior to the enactment of the 
VCAA.  The regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, as 
well as to any claim filed before that date but not decided by 
VA as of that date."  
66 Fed. Reg. 45,629 (Aug. 29, 2001).  See also VAOPGCPREC 7-
2003.  Therefore compliance with the VCAA is required.

The Board finds that VA's duties to the appellant under the 
VCAA have been fulfilled.  The Board concludes that the 
discussions in the February 1996 rating decision, the November 
1999 Statement(s) of the Case (SOC), and the December 2002 
Supplemental Statement(s) of the Case (SSOC), as well as 
letters to the veteran in August 2001 and January and June 
2002, adequately informed the veteran of the information and 
evidence needed to substantiate his claim.  The Board finds 
that these documents show that the appellant was notified of 
the evidence needed to substantiate his claim and the avenues 
through which he might obtain such evidence, and of the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

In this case, the veteran appealed a March 1994 rating 
decision.  Only after that rating action was promulgated did 
the AOJ, in August 2001 and January 2002, provide notice to 
the claimant regarding what information and evidence is needed 
to substantiate the claim, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his possession that 
pertains to the claim.  In Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II, which replaced the opinion in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004)), the U.S. 
Court of Appeals for Veterans' Claims (Court) held that a VCAA 
notice must be provided to a claimant before the "initial 
unfavorable [agency of original jurisdiction (AOJ)] decision 
on a service-connection claim."  VCAA notice was not provided 
to the veteran before the RO decision that is the subject of 
this appeal.  However, as noted above, the original RO 
decision that is the subject of this appeal was entered before 
the enactment of VCAA.  Obviously, VA could not have informed 
the veteran of law that did not yet exist.  Moreover, in 
Pelegrini II, the Court also made it clear that where, as in 
this case, notice was not mandated at the time of the initial 
RO decision, the RO did not err in not providing such notice 
complying with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1) because an initial RO decision had already 
occurred.  Also see VA O.G.C. Prec. Op. No. 7-2004.

The Board further notes that, in order to comply with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the claimant 
about the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim, or something to the effect that the claimant should 
"give us everything you've got pertaining to your claim(s)."  
This new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  In this case, 
the VCAA notice provided to the appellant all four elements.  

VCAA only requires that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See generally Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard 
v. Brown, 4 Vet. App. 384 (1993).  In the case of the 
veteran's claims, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  
Moreover, in a recent opinion, VA General Counsel held that 
section 5103(a) does not require VA to seek evidence from a 
claimant other than that identified by VA as necessary to 
substantiate the claims.  See VAOPGCPREC 1-2004.

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  VA has obtained all indicated medical records 
available or expended reasonable efforts to do so.  The RO 
afforded the veteran a VA medical examination in November 1995 
and there are out-patient clinic records dated from 1998 to 
2000, which includes medical findings relevant to the question 
at hand (i.e., appropriate rating for the veteran's rhinitis).  
The Board also notes that notice of two scheduled C&P exams 
was sent to the veteran's address in October 2002, which was 
not returned as undeliverable.  The veteran failed to report 
for both examinations in November 2002.  The claims file 
indicates no communication from the veteran concerning the 
scheduled examinations.  Thus, the duty to provide relevant 
examinations and opinions has been met to the extent possible. 

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claim, any additional 
development or notification would serve no useful purpose.  
See Soyini, supra (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the face 
of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided); Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (when there is extensive factual development 
in a case, reflected both in the record on appeal and the 
Board's decision, which indicates no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating his claim, the VCAA does not apply).  The Board 
finds that the duty to assist and duty to notify provisions of 
the VCAA have been fulfilled to the extent possible with 
regard to his claim.  Thus, no additional assistance or 
notification to the appellant is required based on the facts 
of the instant case, there has been no prejudice to the 
appellant that would warrant a remand, and his procedural 
rights have not been abridged.  Bernard, supra.

FACTUAL BACKGROUND

The veteran underwent a VA compensation and pension physical 
examination (C&P exam) in February 1994.  He reported having 
sinus problems that he felt were related to smoking.  He 
stated he has smoked 3 1/2 packs per day for the last 21 years.  
He also felt that he had some allergies, which he thought 
began when he had his wisdom tooth pulled.  Following a 
physical examination, the pertinent diagnosis was sinusitis, 
by history, compatible with smoking as described.

The veteran and his spouse testified in a local hearing in 
September 1995.  His testimony indicated the following 
pertinent information:

The reason the veteran had not sought treatment for his 
rhinitis or sinusitis is the difficulty he encounters as a 
retired member or a disabled veteran trying to get treatment 
at a military hospital.  In addition to that, driving to 
Denver was very difficult because of his back condition.  (T. 
at p. 3)  The veteran was dissatisfied with his C&P exam.  The 
VA examiner did not want to acknowledge his sinus problem.  
(T. at p. 4)  Sinus and allergy problems have continued ever 
since early 1985.  The symptoms are not seasonal.  The allergy 
symptoms, such as drainage, tearing of the eyes, and clogging 
of the ears, are constant.  Sinus infections are sporadic, but 
it is difficult to recognize an infection because of the 
constant allergy.  (T. at p. 11)  The sinus problem also 
causes dizziness.  The veteran takes over-the-counter 
treatments, such as Benadryl and Sinutab, to alleviate his 
symptoms.  (T. at p. 12)

Testimony by the  veteran's spouse indicated that at times, 
the veteran's nose runs on a continuous basis and other times, 
his sinuses drain into his ears, throat, and lungs.  This 
leads to upper respiratory infections.  (T. at p. 6)

The veteran underwent a C&P exam in November 1995.  The 
veteran reported he had year-round runny nose and congestion, 
but these became worse in the Spring and Summer.  He also has 
year-round postnasal drainage.  No clear history of sinus 
involvement was indicated.  On examination sinuses were 
nontender to palpation and the nasal mucosa revealed slight 
edema and crusting.  X-rays of sinuses were interpreted as 
normal.  The diagnosis was symptoms consistent with allergic 
rhinitis.

Outpatient and emergency room records from Evans Army 
Community Hospital, dated between August 1993 and March 2001, 
show the veteran presented with pertinent complaints on two 
occasions.  In January 1998, the veteran had complaints of 
sinus congestion, drainage in his throat, coughing with 
yellowish phlegm, sinus headache, low-grade fever, chills, 
sweating, and dizziness.  He medicated with Tylenol Cold and 
Robitussin.  Examination revealed the throat was inflamed. 
Frontal sinuses were tender.  Nose was clear.  Lungs were 
clear.  The assessment was sinusitis.  The veteran presented 
in September 2000 with complaints of sinus congestion and 
frontal type headaches, nasal congestion, and postnasal drip.  
On examination the nose was congested.  The throat had no 
exudate.  The assessment was rhinitis.  

Notice of two scheduled C&P exams was sent to the veteran's 
address in October 2002.  The veteran failed to report for 
both examinations in November 2002.  The claims file indicates 
no communication from the veteran concerning the scheduled 
examinations. 

Notice of a scheduled Travel Board hearing was sent to the 
veteran in April 2003.  The veteran failed to report for the 
hearing in May 2003.  The claims file indicates no 
communication from the veteran concerning the scheduled 
hearing.

LAW AND REGULATIONS

Disability ratings are based on schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the current level of disability.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  To determine the current level of impairment, 
the disability must be evaluated in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2.  The determination of whether an increased 
evaluation is warranted is based on review of the entire 
evidence of record and the application of all pertinent 
regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  

38 C.F.R. § 3.321(b)(1) provides that, in exceptional 
circumstances, where the schedular evaluations are found to be 
inadequate, the veteran may be awarded a rating higher than 
that encompassed by the schedular criteria, as shown by 
evidence showing that the disability at issue causes marked 
interference with employment, or has in the past or continues 
to require frequent periods of hospitalization rendering 
impractical the use of the regular schedular standards.  38 
C.F.R. § 3.321 (2004).
    
When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the degree 
of disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 4.3 (2004).

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 59 (1994).  The Board 
notes that the veteran is not entitled to a "staging" of 
ratings based on separate periods based on the facts found 
during the appeal period because the present claim is not 
based on an initial assignment of a rating disability.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran's allergic rhinitis is currently evaluated under 
38 C.F.R. § 4.97, Diagnostic Code 6522 (Allergic or vasomotor 
rhinitis).

During the pendency of this appeal, the rating criteria for 
the respiratory system were revised effective October 7, 1996.  
See 61 Fed. Reg. 46720 (September 5, 1996).  Originally, the 
RO rated the veteran's allergic rhinitis disability pursuant 
to Diagnostic Code 6501 (Rhinitis, atrophic, chronic), 
assigning a noncompensable evaluation.  38 C.F.R. § 4.97, 
Diagnostic Code 6817 (1996).  In an April 1997 rating action, 
the RO evaluated the veteran's service-connected allergic 
rhinitis under both the old and the revised regulation, 
continuing the noncompensable evaluation.  See 38 C.F.R. § 
4.97, Diagnostic Code 6522 (2004).  Since the RO provided the 
veteran notice of the revised regulations in the April 1997 
SSOC, the Board finds that it may proceed with a decision on 
the merits of the veteran's claim with consideration of the 
original and revised regulations without prejudice to the 
veteran.  See Bernard v Brown, 4 Vet. App. 384, 393-394 
(1993). 

Under Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), 
when a law or regulation changes after a claim has been filed 
but before the administrative appeal process has been 
concluded, VA must apply the regulatory version that is more 
favorable to the veteran.  However, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) overruled 
Karnas to the extent that it indicated retroactive application 
of a new law or regulation might be appropriate in the absence 
of language in the law or regulation requiring such 
application.  See Kuzma v. Principi, 341 F.3d 1327, 1328-1329 
(2003).  Similarly, VAOPGCPREC 7-2003, 2003 VAOPGCPREC LEXIS 
13 (Nov. 19, 2003), which addressed the standards governing 
retroactive application of statutes and regulations, found 
that the Karnas rule conflicts with Supreme Court and Federal 
Circuit precedent "insofar as it requires VA to apply the 
version of a statute or regulation most favorable to a 
claimant when a statutory or regulatory change is silent as to 
application."  Id. at *14-*15.  Thus, the regulation at issue 
in the present case, 61 Fed. Reg. 46720 (September 5, 1996), 
codified at 38 C.F.R. § 4.97, Diagnostic Code 6847, cannot be 
construed to have retroactive effect unless its language 
requires this result.  See Kuzma, 341 F.3d at 1328 (citing 
Landgraf v. USI Film Prods., 511 U.S. 244 (1994)).  By its 
terms the regulation is effective October 7, 1996, see 61 Fed. 
Reg. 46720, and it thus cannot be applied to the period prior 
to that date.  However, none of the above cases or General 
Counsel opinions prohibits the application of a prior 
regulation to the period on or after the effective date of a 
new regulation.  Thus, the rule that the veteran is entitled 
to the most favorable of the two versions of a regulation that 
was revised during his appeal allows application of the prior 
version of 38 C.F.R. § 4.97, Diagnostic Code 6501, to the 
period on or after October 7, 1996, the effective date of the 
new regulation.  See VAOPGCPREC 3-2000, 2000 VAOPCGPREC LEXIS 
3, *11-12; *15-16 (April 10, 2000) (where amendment is more 
favorable, Board should apply it to rate disability for 
periods from and after date of regulatory change; Board should 
apply prior regulation to rate veteran's disability for 
periods preceding effective date of regulatory change);  Cf. 
Dudnick v. Brown, 10 Vet. App. 79, 79-80 (1997) (applying 
"most favorable version rule" to periods both before and 
after effective date of new criteria pertaining to mental 
disorders).  Therefore, the Board will address (1) whether, 
for the entire period of time at issue, the veteran is 
entitled to a compensable rating under the old criteria and 
(2) whether, for the period on and after October 7, 1996, the 
veteran is entitled to a higher rating under either the old or 
the new criteria.

Diagnostic Code 6501 provides a 10 percent evaluation for 
chronic atrophic rhinitis with definite atrophy of intranasal 
structure, and moderate secretion.  With moderate crusting and 
ozena, atrophic changes, a 30 percent rating is assigned.  And 
with massive crusting and marked ozena with anosmia, a 50 
percent evaluation is warranted.  38 C.F.R. § 4.97, Diagnostic 
Code 6501 (1996).

Diagnostic Code 6522 provides a 10 percent evaluation for 
allergic or vasomotor rhinitis without polyps, but with 
greater than 50 percent obstruction of nasal passage on both 
sides or complete obstruction on one side.  A 30 percent 
evaluation is assigned for allergic or vasomotor rhinitis with 
polyps.
                                                                          
ANALYSIS

As noted above, the veteran failed to report for a VA 
examination scheduled in November 2002 for the purpose of 
evaluating the current severity of his rhinitis.  He also 
failed to report for a Travel board hearing scheduled in May 
2003.  In this regard, the Board notes that VA's duty to 
assist the veteran is not a one-way street; the veteran also 
has an obligation to assist in the adjudication of his claim.  
See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Moreover, 
when entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination and a claimant, without good cause, fails to 
report for such examination scheduled in conjunction with a 
claim for increase, the claim shall be denied.  See 38 C.F.R. 
§ 3.655 (2004).  In this case, since there is medical evidence 
dated between 1995 to 2000, which is relevant to the question 
of whether an initial compensable rating is warranted for the 
veteran's rhinitis, the Board will adjudicate this appeal on 
the merits.  As noted earlier in this decision, the duty to 
assist the veteran has been met to the extent possible.

In deciding the veteran's claim, the Board has considered the 
Court's determination in Fenderson v. West, 12 Vet. App. 119 
(1999), and whether he is entitled to an increased evaluation 
for separate periods based on the facts found during the 
appeal period.  In Fenderson, the Court held that evidence to 
be considered in the appeal of an initial assignment of a 
rating disability was not  limited to that reflecting the then 
current severity of the disorder.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  

While the veteran has given a history of multiple symptoms, to 
include essentially constant nasal drainage and congestion, 
which is worse in the Spring and Summer, along with constant 
post nasal drainage, a VA examination in November 1995 
revealed only slight edema and crusting in the nasal mucosa.  
An sinus X-ray examination at that time was normal.  The 
medical evidence relating to the period before October 7, 1996 
(effective date of change in rating criteria) does not show 
definite atrophy of intranasal structure, atrophic changes, 
moderate secretion, moderate or massive crusting, nasal 
blockage, ozena, or marked ozena with anosmia.

Since October 7, 1996, the veteran's service-connected 
allergic rhinitis has apparently remained symptomatic and 
productive of tenderness and nasal congestion, but the medical 
evidence does not show definite atrophy of intranasal 
structure, atrophic changes, moderate secretion, moderate or 
massive crusting, nasal blockage, ozena, marked ozena with 
anosmia, greater than 50 percent obstruction of nasal passage 
on both sides or complete obstruction on one side, or with 
polyps.  Clinical findings recorded during 1998 included an 
inflamed throat and tenderness in the frontal sinuses, which 
was not attributed to rhinitis, and the veteran's nose was 
clinically found to be clear at that time.  On examination in 
2000 the nose was congested but at no point does the medical 
evidence suggest greater than 50 percent obstruction of the 
nasal passages on both sides or complete obstruction on one 
side.  The competent evidence does not establish a compensable 
rating is warranted for service-connected allergic rhinitis 
on, before, or after October 7, 1996.  
           
The provisions contained in the rating schedule will represent 
as far as practicably be determined, the average impairment in 
earning capacity in civil occupations resulting from 
disability.  38 C.F.R. § 3.321(a) (2004).  The evidence 
presents no record of extraordinary factors, such as the 
service-connected allergic rhinitis has markedly interfered 
with the veteran's employment or it has required frequent 
hospitalizations.  In the absence of such factors, the Board 
is not required to discuss any further the possible 
application of 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 
9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The preponderance of the evidence is against the claim for the 
assignment of an initial or staged compensable rating for 
allergic rhinitis.  Therefore, reasonable doubt is not for 
application. 38 U.S.C.A. § 5107; also see generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 
1361 (Fed. Cir. 2001).


ORDER

Assignment of an initial compensable rating for allergic 
rhinitis is denied.


REMAND

The veteran's service-connected herniated nucleus pulposus 
with laminectomy, L4-L5, is currently evaluated under 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2004).  The schedular 
criteria under Diagnostic Code 5293 were changed effective 
September 23, 2002; the RO advised the veteran of these 
changes and considered them in the December 2002 SSOC.  
Additional revisions to Diagnostic Code 5293, were made, 
effective September 26, 2003, when VA promulgated new rating 
criteria for diseases and injuries of the spine.  
Specifically, Diagnostic Code 5243 (Intervertebral disc 
syndrome), Note 6 directs intervertebral syndrome is to be 
evaluated under the General Rating Formula for Disease and 
Injuries of the Spine or under the formula for rating based on 
incapacitating episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 
38 C.F.R. § 4.25.  The veteran has not been apprised of the 
new criteria.  Moreover, the new criteria were neither 
considered when the veteran underwent his VA physical 
examination in August 1997 nor when the RO adjudicated his 
claim.  Generally, where the law or regulation changes after a 
claim has been filed or reopened but before the administrative 
or judicial appeal process has been concluded, the version 
most favorable to the veteran will apply.  VAOPGCPREC 7-2003 
(November 19, 2003).  

In view of the foregoing, the Board finds that additional 
development is needed to preclude any prejudice against the 
veteran's claim for an increased evaluation higher than 20 
percent for herniated nucleus pulposus with laminectomy, L4-
L5.  While the Board can cure the due process requirement of 
providing the veteran with the amended rating criteria noted 
above, with the veteran's assertion of increased low back 
disablement since the last VA examination, he must be afforded 
a VA examination for the purpose of determining the current 
severity of his low back disability and that evaluation must 
include findings relevant to all of the applicable rating 
criteria.  38 U.S.C.A. § 5103A d); 38 C.F.R. § 3.159(c)(4).  

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following development:

1.  The RO should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002) are fully satisfied.  
See also 38 C.F.R. § 3.159 (2003).  The 
RO's attention is directed to Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) 
pertaining to the amended version of 38 
U.S.C.A. § 5103(a), which requires that 
the Secretary identify for the veteran 
which evidence the VA will obtain and 
which evidence the veteran is expected to 
present.  The RO should provide the 
veteran written notification specific to 
his claim of the impact of the 
notification requirements on the claims.  
The veteran should further be requested to 
submit all evidence in his possession that 
pertains to his claim.

2.  The veteran should then be afforded a 
VA orthopedic and neurological 
examination to determine the current 
severity of his service-connected 
herniated nucleus pulposus with 
laminectomy, L4-L5.  The claims file 
should be made available to the examiner 
for review.  All indicated studies should 
be conducted.  

The examiner should specify the total 
duration of incapacitating episodes, if 
any, over the past 12 months (an 
"incapacitating episode" being a period 
of acute signs and symptoms due to IVDS 
that requires bed rest prescribed by and 
treatment by a physician) 

The examiner should also provide findings 
as to whether there is any additional 
limitation of motion or other functional 
limitation of the lumbar spine due to 
pain, weakness, excess fatigability, 
incoordination, and, to the extent 
possible, flare-ups of pain or other 
symptoms.  See 38 C.F.R. §§ 4.40, 4.45 
(2003); DeLuca v. Brown, 8 Vet. App. 202, 
204-7 (1995).  Specifically, after 
determining and providing the range of 
motion of the lumbar spine, the examiner 
should opine whether it is at least as 
likely as not that there is any 
additional functional loss (i.e., 
additional loss of motion) due to pain or 
flare-ups of pain supported by adequate 
objective findings, or due to any 
weakness on movement, excess 
fatigability, or incoordination 
(including flare-ups of these latter 
symptoms) that may be present.  If pain 
on motion is observed, the examiner 
should indicate the point at which pain 
begins.  

If the examiner is unable to provide a 
requested opinion without resort to 
speculation, he or she should so state. 

The veteran is advised that failure to 
report for the scheduled examination may 
have adverse consequences to his claim.  
Specifically, that failure to report 
without good cause for an examination in 
conjunction with a claim for an increased 
rating will result in the denial of the 
claim.  38 C.F.R. § 3.655 (2004).

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
above requested development has been 
completed in full.  The RO should then 
readjudicate the issue of an initial 
evaluation for a herniated nucleus 
pulposus with laminectomy, L4-L5.  If the 
benefits sought on appeal remain denied, 
the appellant and his representative 
should be furnished a Supplemental 
Statement of the Case, and given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



